DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10925020 in view of Markovic [US 9609585].
Patent 	 					Application 
1 and 9. A method for synchronization in a base station, comprising: transmitting a first radio signal on first frequency-domain resources in a first time window; and transmitting a first signaling; wherein a center frequency of the first frequency-domain resources is a first frequency; the first frequency-domain resources include X subcarrier(s); the X is a positive integer; a carrier to which the first frequency-domain resources belong is a first carrier; a frequency band to which the first carrier belongs is a first frequency band, a center frequency of the first carrier is a second frequency; an interval between the first frequency and the second frequency in frequency domain is a first frequency interval; the first frequency interval is related to a subcarrier spacing of the X subcarrier(s); the first radio signal is used to determine at least one of a location of the first time window in time domain or the first frequency; the first radio signal is broadcast; or the first radio signal is multicast; the first signaling is used to determine a feature ID of a transmitter of the first radio signal in the first carrier; the first frequency interval belongs to a target frequency interval set the target frequency interval set includes a positive integer number of frequency interval(s); a subcarrier spacing of the X subcarrier(s) and a location of the first frequency band in frequency domain are used to determine the target frequency interval set out of Y frequency interval sets; and the Y is a positive integer.






2 and 10. The method according to claim 1, wherein each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of a unit frequency interval, a first frequency offset; or each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of the unit frequency interval, half of the unit frequency interval, the first frequency offset; the unit frequency interval is equal to 12 times of a first subcarrier spacing; a subcarrier spacing of each subcarrier in the X subcarrier(s) is equal to the first subcarrier spacing; the first frequency offset is a non-negative number that is less than half of the unit frequency interval; the first frequency offset is configurable; or the first frequency offset is a predefined fixed value.



3 and 11. The method according to claim 1, wherein a frequency interval between the first frequency and a lowest frequency of the first frequency band is equal to a sum of P times of a first raster and a second frequency offset; the P is a positive integer; the first raster is a predefined fixed frequency interval; or the first raster is determined by a location of the first frequency band in frequency domain; the second frequency offset is configurable; or the second frequency offset is a predefined value that is less than or equal to a first threshold; the first threshold is a non-negative number; the first threshold is smaller than the first raster; the first threshold is fixed; or the first threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).
4 and 12. The method according to claim 1, wherein a frequency interval between the second frequency and a lowest frequency of the first frequency band is equal to a sum of Q times of a second raster and a third frequency offset; the Q is a positive integer; the second raster is a predefined fixed frequency interval; or the second raster is determined by a location of the first frequency band in frequency domain; the third frequency offset is a predefined value that is less than or equal to a second threshold; the second threshold is a non-negative number; the second threshold is fixed; or the second threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).









5 and 13. A method for synchronization in a user equipment, comprising: receiving a first radio signal on first frequency-domain resources in a first time window; and receiving a first signaling; wherein a center frequency of the first frequency-domain resources is a first frequency; the first frequency-domain resources include X subcarrier(s); the X is a positive integer; a carrier to which the first frequency-domain resources belong is a first carrier; a frequency band to which the first carrier belongs is a first frequency band; a center frequency of the first carrier is a second frequency; an interval between the first frequency and the second frequency in frequency domain is a first frequency interval; the first frequency interval is related to a subcarrier spacing of the X subcarrier(s); the first radio signal is used to determine at least one of a location of the first time window in time domain, or the first frequency; the first radio signal is broadcast; or the first radio signal is multicast; the first signaling is used to determine a feature ID of a transmitter of the first radio signal in the first carrier; the first frequency interval belongs to a target frequency interval set the target frequency interval set includes a positive integer number of frequency interval(s); a subcarrier spacing of the X subcarrier(s) and a location of the first frequency band in frequency domain are used to determine the target frequency interval set out of Y frequency interval sets; and the Y is a positive integer.






6 and 14. The method according to claim 5, wherein each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of a unit frequency interval, a first frequency offset; or each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of the unit frequency interval, half of the unit frequency interval, the first frequency offset; the unit frequency interval is equal to 12 times of a first subcarrier spacing, a subcarrier spacing of each subcarrier in the X subcarrier(s) is equal to the first subcarrier spacing; the first frequency offset is a non-negative number that is less than half of the unit frequency interval; the first frequency offset is configurable; or the first frequency offset is a predefined fixed value.



7 and 15. The method according to claim 5, wherein a frequency interval between the first frequency and a lowest frequency of the first frequency band is equal to a sum of P times of a first raster and a second frequency offset; the P is a positive integer; the first raster is a predefined fixed frequency interval; or the first raster is determined by a location of the first frequency band in frequency domain; the second frequency offset is configurable; or the second frequency offset is a predefined value that is less than or equal to a first threshold; the first threshold is a non-negative number; the first threshold is smaller than the first raster; the first threshold is fixed; or the first threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).
8 and 16. The method according to claim 5, wherein a frequency interval between the second frequency and a lowest frequency of the first frequency band is equal to a sum of Q times of a second raster and a third frequency offset; the Q is a positive integer; the second raster is a predefined fixed frequency interval; or the second raster is determined by a location of the first frequency band in frequency domain; the third frequency offset is a predefined value that is less than or equal to a second threshold; the second threshold is a non-negative number; the second threshold is fixed; or the second threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).




















1 and 11. A method for synchronization in a base station, comprising: transmitting a first radio signal on first frequency-domain resources in a first time window; and transmitting a first signaling; wherein a center frequency of the first frequency-domain resources is a first frequency; the first frequency-domain resources include X subcarrier(s); the X is a positive integer; a carrier to which the first frequency-domain resources belong is a first carrier; a frequency band to which the first carrier belongs is a first frequency band, a center frequency of the first carrier is a second frequency; an interval between the first frequency and the second frequency in frequency domain is a first frequency interval; the first frequency interval is related to a subcarrier spacing of the X subcarrier(s); the first radio signal is used to determine at least one of a location of the first time window in time domain or the first frequency; the first radio signal is broadcast; or the first radio signal is multicast; the first signaling is used to determine a feature ID of a transmitter of the first radio signal in the first carrier; the first frequency interval belongs to a target frequency interval set; the target frequency interval set includes a positive integer number of frequency interval(s); a subcarrier spacing of the X subcarrier(s) and a location of the first frequency band in frequency domain are used to determine the target frequency interval set out of Y frequency interval sets; and the Y is a positive integer; 
2 and 12. The method according to claim 1, wherein each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of a unit frequency interval, a first frequency offset; or each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of the unit frequency interval, half of the unit frequency interval, the first frequency offset; the unit frequency interval is equal to 12 times of a first subcarrier spacing; a subcarrier spacing of each subcarrier in the X subcarrier(s) is equal to the first subcarrier spacing; the first frequency offset is a non-negative number that is less than half of the unit frequency interval; the first frequency offset is configurable; or the first frequency offset is a predefined fixed value; the unit frequency interval is equal to a width of a Physical Resource Block (PRB) in frequency domain.
3 and 13. The method according to claim 1, wherein a frequency interval between the first frequency and a lowest frequency of the first frequency band is equal to a sum of P times of a first raster and a second frequency offset; the P is a positive integer; the first raster is determined by a location of the first frequency band in frequency domain; the second frequency offset is equal to a first threshold; the first threshold is a non-negative number; the first threshold is smaller than the first raster; the first threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s); the first raster is equal to a positive integer number of 100 kHz.


4 and 14. The method according to claim 1, wherein a frequency interval between the second frequency and a lowest frequency of the first frequency band is equal to a sum of Q times of a second raster and a third frequency offset; the Q is a positive integer; the second raster is determined by a location of the first frequency band in frequency domain; the third frequency offset is equal to a second threshold; the second threshold is a non-negative number; the second threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).



5 and 15. The method according to claim 1, further comprising: transmitting a second signaling; wherein the second signaling is used to determine a frequency interval other than the first frequency interval in the target frequency interval set, the second signaling is carried by a Physical Broadcast Channel (PBCH).
6 and 16. A method for synchronization in a user equipment, comprising: receiving a first radio signal on first frequency-domain resources in a first time window; and receiving a first signaling; wherein a center frequency of the first frequency-domain resources is a first frequency; the first frequency-domain resources include X subcarrier(s); the X is a positive integer; a carrier to which the first frequency-domain resources belong is a first carrier; a frequency band to which the first carrier belongs is a first frequency band; a center frequency of the first carrier is a second frequency; an interval between the first frequency and the second frequency in frequency domain is a first frequency interval; the first frequency interval is related to a subcarrier spacing of the X subcarrier(s); the first radio signal is used to determine at least one of a location of the first time window in time domain, or the first frequency; the first radio signal is broadcast; or the first radio signal is multicast; the first signaling is used to determine a feature ID of a transmitter of the first radio signal in the first carrier; the first frequency interval belongs to a target frequency interval set; the target frequency interval set includes a positive integer number of frequency interval(s); a subcarrier spacing of the X subcarrier(s) and a location of the first frequency band in frequency domain are used to determine the target frequency interval set out of Y frequency interval sets; and the Y is a positive integer; 
7 and 17. The method according to claim 6, wherein each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of a unit frequency interval, a first frequency offset; or each frequency interval in the target frequency interval set is equal to a sum of a non-negative integer times of the unit frequency interval, half of the unit frequency interval, the first frequency offset; the unit frequency interval is equal to 12 times of a first subcarrier spacing, a subcarrier spacing of each subcarrier in the X subcarrier(s) is equal to the first subcarrier spacing; the first frequency offset is a non-negative number that is less than half of the unit frequency interval; the first frequency offset is configurable; or the first frequency offset is a predefined fixed value; the unit frequency interval is equal to a width of a Physical Resource Block (PRB) in frequency domain.
8 and 18. The method according to claim 6, wherein a frequency interval between the first frequency and a lowest frequency of the first frequency band is equal to a sum of P times of a first raster and a second frequency offset; the P is a positive integer; the first raster is determined by a location of the first frequency band in frequency domain; the second frequency offset is equal to a first threshold; the first threshold is a non-negative number; the first threshold is smaller than the first raster; the first threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s); the first raster is equal to a positive integer number of 100 kHz.



9 and 19. The method according to claim 6, wherein a frequency interval between the second frequency and a lowest frequency of the first frequency band is equal to a sum of Q times of a second raster and a third frequency offset; the Q is a positive integer; the second raster is determined by a location of the first frequency band in frequency domain; the third frequency offset is equal to a second threshold; the second threshold is a non-negative number; the second threshold is determined by at least one of a location of the first frequency band in frequency domain, or a subcarrier spacing of the X subcarrier(s).

10 and 20. The method according to claim 6, further comprising: receiving a second signaling; wherein the second signaling is used to determine a frequency interval other than the first frequency interval in the target frequency interval set, the second signaling is carried by a Physical Broadcast Channel (PBCH).


As claims 1, 6, 11 and 16, the limitation of claim 1 of patent discloses the limitation of application but failing to disclose what Markovic discloses the first signaling is carried by secondary synchronization signal and the first frequency band is time division duplexing frequency band [Par. 0047 discloses SSS and TDD frequency band].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply SSS of TDD system as disclosed by Markovic into the teaching of patent.  The motivation would have been to prevent data loss.
As claims 2, 7, 12 and 17, the limitation of claim 2 of patent discloses the limitation of application.
As claims 3, 8, 13 and 18, the limitation of claim 3 of patent discloses the limitation of application.
As claims 4, 9, 14 and 19, the limitation of claim 4 of patent discloses the limitation of application.
Claims 5, 10, 15 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10925020 in view of Markovic [US 9609585] and Cho [US 2011/0317647].
As claims 5, 10, 15 and 20, The patent and Markovic fail to discloses what Cho discloses a PBCH for determining a frequency interval other than the first frequency interval in the target frequency interval [Par. 0116].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply PBCH for determining frequency interval as disclosed by Cho into the teaching of patent and Markovic.  The motivation would have been to prevent data loss.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
In response to pages 2-3, the applicant states that the combination of Cho and Markovic do not disclose the claimed invention because Markovic discloses a single subcarrier spacing used for PSS/SSS. In reply, the examiner respectfully disagrees with the applicant because the patent claims does not disclose a multiple subcarrier spacing.  The patent claim only disclose at least one of multiple multicarrier spacing “a subcarrier spacing of the X subcarrier(s) or a subcarrier spacing of the X subcarrier”.  So, the combination of the patent and Markovic disclose the claimed invention because Markovic discloses a system and method for applying a subcarrier spacing for  PSS and SSS.  Therefore, the double patent is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue [US 2017/0245278] discloses a method and system for synchronizing between the UE and base station.
Lei [US 2017/0135052] discloses a method and system for synchronizing between the UE and base station.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414